DETAILED ACTION
This is a first action on the merits, in response to the claims received 10/15/2020. Claims 1-18 are pending for prosecution below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al, (Yun), (USNO.2019/0184810).
  	As for claim 1,Yun discloses and show in Fig. 3 hybrid electric vehicle (HEV) comprising: a battery; a hybrid starter generator (HSG) configured to start an engine; and a controller configured to: when a reverse gear input is detected (via ref’s reverse direction), identify a state of charge (SOC) of the battery, determine whether to charge the battery by the HSG based on the identified SOC of the battery; and when the HSG charges the battery, control battery charging in a charging control mode based on a SOC level of the battery (par.[0012-0016,0047-0052]).
  	As for claim 2, Yun discloses and show in Fig. 3 the identified SOC of the battery is less than a first reference value, the controller is configured to determine that the battery needs to be charged by the HSG
As for claim 3, Yun discloses and show in Fig. 3  the battery needs to be charged by the HSG, the controller is configured to operate the engine and the HSG in a regeneration mode
 	As for claim 11, Yun discloses and show in Fig. 3  charging control method of a hybrid electric vehicle (HEV), the method comprising: identifying, by a controller, a state of charge (SOC) of a battery when a reverse gear input is detected (via ref’s reverse direction); determining, by the controller, whether to charge the battery by a hybrid starter generator (HSG) based on identified SOC of the battery; and when the HSG charges the battery, controlling, by the controller, battery charging in a charging control mode based on a SOC level of the battery (par.[0012-0016,0047-0052]).
 	As for claim 12, Yun discloses and show in Fig. 3 determining whether to charge battery by the HSG includes: when the identified SOC of the battery is less than a first reference value, determining that the battery needs to be charged by the HSG; and when the HSG charges the battery, operating an engine and the HSG in a regeneration mode.
   Allowable Subject Matter
Claims 4-10,13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4: when the identified SOC of the battery is less than a second reference value, the controller is configured to determine that the charging control mode is a maximum charging mode, in combination with the remaining limitations of independent claims 
Claim 13: controlling the battery charging includes: when the SOC of the battery is less than a second reference value, charging the battery in a maximum charging mode, in combination with the remaining limitations of independent claims 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859